996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John A. FLOWERS, Sr., Appellant,v.JEFFERSON HOSPITAL ASSOCIATION, INC., doing business asJefferson Regional Medical Center, Appellee.
No. 92-3891.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 18, 1993.Filed:  June 30, 1993.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
The District Court1 granted summary judgment in favor of defendant Jefferson Hospital Association, Inc. on plaintiff John A. Flowers, Sr.'s breach of contract claim.  Flowers appeals, contending that disputed issues of material fact remain as to the meaning of the contract as well as to the scope of the agent's authority to act for the hospital.


2
Having heard oral argument and having considered the briefs and record in this case, we conclude that no error of law appears, that summary judgment was properly granted, and that an opinion would add nothing of substance to the thorough and well-reasoned order of the District Court.  Accordingly, the judgment of the District Court is affirmed without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, Senior United States District Judge for the Eastern District of Arkansas